Citation Nr: 0208187	
Decision Date: 07/22/02    Archive Date: 07/29/02

DOCKET NO.  97-06 903A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for service-connected 
chronic pelvic inflammatory disease (PID).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1983 to August 
1986.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a May 1996 rating decision by a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was received in May 1996, a statement of the 
case was issued in June 1996, and a substantive appeal was 
received in February 1997.  The veteran testified at a 
personal hearing at the RO in February 1997. 

Although the appeal originally included the additional issues 
of entitlement to service connection for chronic urethritis 
and for gastrointestinal disability, these benefits were 
granted in fully by rating decision in December 1997.  


FINDING OF FACT

The veteran's service-connected PID is manifested by symptoms 
not controlled by continuous treatment.  


CONCLUSION OF LAW

The criteria for entitlement to a 30 percent evaluation for 
PID have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.3, 4.7, 4.116, Diagnostic Code 
7614 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes VA 
examination reports as well as VA treatment records and 
private treatment records.  Significantly, no additional 
pertinent evidence has been identified by the veteran as 
relevant to the issue on appeal.  Under these circumstances, 
no further action is necessary to assist the veteran with her 
claim.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an increased evaluation.  The discussions in 
the rating decision, statement of the case, and supplemental 
statement of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  The Board therefore finds that the 
notice requirements of the new law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claim and has notified her of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
her representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the veteran.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Factual Background

Service medical records demonstrate diagnoses of pelvic 
adhesion disease.  A November 1983 laparoscopy revealed 
pelvic adhesions as well as perihepatic lesions.  A February 
1984 exploratory laparotomy showed small perineal 
implantations suggestive of endometriosis.  It was 
recommended that the veteran be discharged from active 
military service.  In a September 1986 rating action, the RO 
granted service connection for chronic pelvic inflammatory 
disease with acute exacerbations, evaluated as 
noncompensable.  

A private medical statement dated in February 1987 
demonstrates marked tenderness in the lower abdomen 
bilaterally.  On pelvic examination, there was marked 
tenderness suburethrally and paravaginally with marked 
cervical motion tenderness.  A May 1987 VA examination report 
notes a relevant diagnosis of chronic pelvic pain, mixed 
component.  In a September 1987 rating action, the RO 
determined that a 10 percent evaluation was warranted for 
service-connected chronic PID with acute exacerbations.  Upon 
VA examination dated in August 1989, the examiner noted a 
diagnosis of a history of chronic PID with residual mild pain 
and tenderness in the right lower quadrant of the abdomen and 
also pain with palpation and moving of the cervix, and mild 
pain in the adnexa.  The examiner noted there were no 
definite signs of acute PID noted and the chronic PID 
appeared to very mild at that time.

Private medical records dated from 1989 to 1991 demonstrate 
complaints of pelvic pain in 1989 and in December 1990.  
Treatment records dated in 1991 indicate impressions of 
probable PID and suspected pain related to adhesions.  The 
veteran underwent laparoscopy in July 1991.  

Private treatment records dated from 1992 to 1995 demonstrate 
continued complaints of right-sided abdominal pain and a 
cholecystokinin stimulation test, which revealed an abnormal 
gallbladder with reproduction of the veteran's pain.  It was 
noted that the veteran appeared to have biliary dyskinesia, 
which fit with her clinical presentation.  A clinical record 
dated in 1993 indicates occasional right flank discomfort.  

A December 1995 statement from Dr. K. Johnson, a private 
physician, indicates that the veteran had been treated for 
chronic intermittent abdominal pain.  Dr. Johnson stated that 
the veteran's chronic intermittent abdominal pain appeared to 
be related to irritable bowel syndrome.  

Upon VA examination dated in February 1996, the examiner 
noted diffuse 2+ tenderness all over the abdomen.  It was 
noted that the veteran had frequent menses with severe 
cramping and heavy bleeding and clotting.  These changes in 
her menses were noted as beginning in October 1995.  It was 
noted the veteran was presently having her menses, which 
started 9 days earlier.  Prior to the examination, her last 
menses was on January 15 and continued to January 26.  A 
relevant diagnosis of PID and metromenorrhagia was noted.  It 
was also noted that the veteran had some inflammation and 
tenderness over the right upper quadrant, but it was 
difficult to assess and the veteran had irritable bowel 
syndrome and PID for which she had tenderness all over the 
abdomen.  

An undated statement from R. Hutchins, PA-C, states that in 
view of the veteran's compelling history and recent 
recommendations of the American College of Obstetrics and 
Gynecology, the veteran's most accurate diagnosis should be 
chronic pelvic pain syndrome of mixed etiology.  

A private clinical record dated in April 1996 demonstrates 
complaints of severe dysmenorrhea since October 1995 and 
recent onset of pain in the pelvis only.  A May 1996 
statement from Dr. P. Berggreen, a private physician, 
indicates that the veteran currently described three separate 
pain syndromes, one of which was pelvic pain with bilateral 
discomfort and previous dyspareunia.  The veteran's prior 
medical history was noted as significant for endometriosis 
and PID.  The examiner noted the veteran appeared to be in 
pain and significant pelvic pain was noted with rectal 
examination.  

At her February 1997 RO hearing, the veteran testified to 
currently experiencing lower abdominal pain, where the 
fallopian tubes usually felt inflamed during bowel movements.  
She reported feeling as though she had a heavy uterus or a 
full bladder constantly and cramping with her menses and at 
other times during her monthly cycle.  The veteran 
characterized the pain as burning, dull, and heavy at times.  
In the lower abdominal area it was described as heavy and 
sharp.  She described having an irregular monthly cycle and 
constant pain throughout her cycle.  She also reported being 
prescribed anti-inflammatory medication by her general 
physician for her pelvic pain.  

Upon VA bladder examination dated in April 1997, the examiner 
noted general diffuse tenderness of the abdomen, more 
pronounced on the right than the left, extending all the way 
around to involve the right side of the back from the costal 
margin down to the pelvis.  It was noted that she had enough 
tenderness that there was actually some guarding.  It was 
also noted that a pelvic examination was not attempted.  An 
impression of chronic PID by history was noted.  

Upon VA gynecological examination dated in April 1997, it was 
noted that the veteran continued to have prolonged menstrual 
cycles with cramping in spite of being on birth control pills 
and progesterone.  Physical examination revealed no 
significant findings and an impression of chronic pelvic pain 
secondary to previous pelvic infection was noted.  

Upon VA intestinal examination dated in May 1997, the veteran 
complained of dull, recurring right upper quadrant pain that 
tended to be dull and burning in nature.  The pain was noted 
as intermittent, occurring anywhere from 2 to 6 times per 
month and lasting from 3 to 7 days.  Physical examination 
revealed moderate right upper quadrant tenderness to deep 
palpation.  An assessment of a history of chronic PID with 
multiple pelvic adhesions was noted.  It was noted that the 
veteran had documented Fitz-Hugh and Curtis syndrome with 
adhesive bands over the surface of the liver, also related to 
her chronic PID.  

Private treatment records dated from 1998 to 1999 demonstrate 
relevant complaints and assessments of dysfunctional uterine 
bleeding, flank pain of uncertain etiology, amenorrhea with 
pain, and intermittent cramping abdominal pain.  A computed 
tomography scan of the abdomen, a computed tomography scan of 
the pelvis with contrast, and a pelvic ultrasound were noted 
as normal.  An October 1999 statement from Dr. Johnson 
indicates that the veteran remained under his care for a 
number of conditions, including PID.  It was noted that this 
condition remained intermittently active and the veteran was 
intermittently symptomatic.  

Relevant VA clinical records dated in 1999 demonstrate 
treatment for irregular menstrual cycles.  

Upon VA gynecological examination dated in March 2000, the 
veteran reported having some pain in the pelvic area which 
slowly progressed to at times incapacitating pain.  Physical 
examination showed the uterus to be mildly tender and the 
bladder to be extremely tender.  An impression of pelvic 
pain, by history, and significant tenderness of the bladder 
on physical examination was noted.  

Upon VA gastrointestinal examination dated in March 2000, 
physical examination revealed sensitivity over most of the 
abdomen, especially the right upper quadrant and the lower 
abdomen bilaterally.  

Upon VA genitourinary examination dated in November 2000, the 
examiner noted suprapubic tenderness.  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  In determining the 
disability evaluation, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include 38 C.F.R. §§ 4.1 and 4.2 which require 
the evaluation of the complete medical history of the 
claimant's condition.  These regulations operate to protect 
claimants against adverse decisions based on a single, 
incomplete, or inaccurate report, and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath, 1 Vet. App. at 593-
94 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.

The veteran's service-connected PID is currently evaluated as 
10 percent disabling pursuant to 38 C.F.R. § 4.116, 
Diagnostic Code 7614, which contemplates fallopian tube, 
disease, injury, or adhesions of (including PID).  The 
general rating formula for disease, injury, or adhesions of 
Female Reproductive Organs (diagnostic codes 7610 through 
7615) provides that a 10 percent evaluation is warranted for 
symptoms that require continuous treatment.  A 30 percent 
evaluation is warranted for symptoms not controlled by 
continuous treatment.  

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

Following a full and thorough review of the evidence of 
record, the Board concludes that the veteran's symptomatology 
more nearly approximates the criteria for a 30 percent 
evaluation pursuant to 38 C.F.R. § 4.116, Diagnostic Code 
7614 in that it demonstrates continued symptomatology despite 
continuous treatment.  VA examinations dated in 1996 
demonstrate significant pelvic pain on examination as well as 
metromenorrhagia and previous dyspareunia.  At her February 
1997 RO hearing, the veteran testified that she had been 
described anti-inflammatory medication for her pelvic pain.  
VA examinations conducted in 1997 demonstrated continued 
pelvic pain and guarding despite such treatment.  Subsequent 
private treatment records dated in 1998 and 1999 also 
demonstrate continued complaints of amenorrhea with pain and 
intermittent cramping.  An October 1999 statement from Dr. 
Johnson indicates that the veteran's PID remained 
intermittently active and symptomatic.  The most recent 
evidence demonstrates that the uterus was found to be tender 
upon VA gynecological examination in March 2000 and 
suprapubic tenderness was noted on examination in November 
2000.  

Upon consideration of this evidence, the Board is compelled 
to conclude that the medical evidence demonstrates continued 
pelvic pain and symptoms despite the use of anti-inflammatory 
medication.  Thus, with all reasonable doubt resolved in 
favor of the veteran, the Board finds that the criteria for a 
30 percent evaluation have been met under Code 7614.  This is 
the highest available schedular rating under this Code, and 
no other Diagnostic Code is applicable.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to a 30 percent evaluation for PID is warranted.  
The appeal is granted to this extent, subject to the 
controlling regulations governing the payment of monetary 
benefits.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

